           Case 1:19-cr-00226-DAD-BAM Document 35 Filed 09/11/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   LAURA JEAN BERGER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00226 DAD-BAM
12
                                   Plaintiff,             STIPULATION TO CONTINUE EVIDENTIARY
13                                                        HEARING ON MOTION TO SUPPRESS AND
                             v.                           REGARDING EXCLUDABLE TIME PERIODS
14                                                        UNDER SPEEDY TRIAL ACT; FINDINGS AND
     GABRIEL ZAMORA CHAVEZ, ET AL                         ORDER
15
                                  Defendant.              COURT: Hon. Dale A. Drozd
16

17
            This case is set for an evidentiary hearing on Defendants’ motion to suppress on September 16,
18
     2020. The parties stipulate and request that the September 16, 2020 evidentiary hearing be continued to
19
     November 4, 2020. On May 13, 2020, this Court issued General Order 618, which suspends all jury
20
     trials in the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
21
     this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial
22
     Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed
23
     district judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General
24
     Orders, as well as the declarations of judicial emergency, were entered to address public health concerns
25
     related to COVID-19.
26

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00226-DAD-BAM Document 35 Filed 09/11/20 Page 2 of 4


 1          Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

19 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

20 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

21 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

22 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

23 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

24 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

25 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

26 rules.

27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME               2
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00226-DAD-BAM Document 35 Filed 09/11/20 Page 3 of 4


 1 justice exception, § 3161(h)(7). 2   United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting

 2 any pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsels of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for an evidentiary hearing on Defendants’ motion

 7 to suppress on September 16, 2020.

 8          2.     By this stipulation, the parties agree and request to continue the September 16, 2020

 9 evidentiary hearing to November 4, 2020 at 9:00 A.M.

10          3.     The parties mutually agree and stipulate, and hereby request that the Court find the

11 following:

12                 a)      The government has represented that the discovery associated with this case

13          includes investigative reports and related documents, photographs, dispatch recordings, and other

14          recordings. All of this discovery has been either produced directly to counsel and/or made

15          available for inspection and copying.

16                 b)      Counsel for defendant desires additional time to prepare for the hearing on the

17          motion to suppress as court operations, client consultation, and other procedural alterations due

18          to the COVID-19 pandemic has consumed a significant amount of time that was unanticipated.

19                 c)      Counsel for defendants believe that the new date gives all parties the reasonable

20          time necessary for effective preparation, taking into account the exercise of due diligence.

21                 d)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendants in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period from the date the Order is signed to

26          July 15, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00226-DAD-BAM Document 35 Filed 09/11/20 Page 4 of 4


 1          because it results from a continuance granted by the Court at defendants’ request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: September 10, 2020                                MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ LAURA JEAN BERGER
12                                                            LAURA JEAN BERGER
                                                              Assistant United States Attorney
13

14
     Dated: September 10, 2020                                /s/ JANAY KINDER
15                                                            JANAY KINDER
16                                                            Counsel for Defendant Zamora
                                                              Chavez
17   Dated: September 10, 2020                                /s/ AMANDA MORAN
                                                              AMANDA MORAN
18                                                            Counsel for Defendant Aparicio
19

20                                          FINDINGS AND ORDER

21 IT IS SO ORDERED.

22
        Dated:    September 11, 2020
23                                                     UNITED STATES DISTRICT JUDGE

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
